      Case 3:19-cr-00231-RAH-SMD Document 1 Filed 06/05/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION                                   7p



UNITED STATES OF AMERICA

               v.                                    CR. NO.     5:/942 23/. Ai-13
                                                               [18 U.S.C. § 1951;
MARCUS GREATHOUSE and                                           18 U.S.C. § 2]
BRANDEN TYRONE MATTHEWS

                                                     INDICTMENT

The Grand Jury charges:

                                        INTRODUCTION

       At all times material to this Indictment, Dollar General Corporation, located at 1531

Gregory Street, Hurtsboro, Alabama, was engaged in the business of providing commodities, in

interstate commerce and an industry which affects interstate commerce.

                                           COUNT 1
                                      (Hobbs Act Robbery)

       On or about July 30, 2018, in Russell County, within the Middle District of Alabama, the

defendants,

                                MARCUS GREATHOUSE and
                              BRANDEN TYRONE MATTHEWS,

each aided and abetted by the other, did unlawfully obstruct, delay, and affect, and attempt to

obstruct, delay, and affect commerce, as that term is defined in Title 18, United States Code,

Section 1951, and the movement of articles and commodities in such commerce, by robbery, as

that term is defined in Title 18, United States Code, Section 1951, in that the defendants did

unlawfully take and obtain property, to wit: United States Currency,from the person of O.R, an

employee of Dollar General Corporation, and in the presence of D.F., an employee of Dollar
      Case 3:19-cr-00231-RAH-SMD Document 1 Filed 06/05/19 Page 2 of 3




General Corporation, against O.R.'s will by means of actual and threatened force, violence, and

fear of injury, immediate and future, to her person. A11 in violation of Title 18, United States

Code, Sections 1951 and 2.

                                  FORFEITURE ALLEGATION

       A.      The allegations contained in Count 1 of the Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

       B.      Upon conviction of the offenses in violation of Title 18, United States Code,

Section 1951, set forth in Count 1 of the Indictment, the defendants,

                                MARCUS GREATHOUSE and
                              BRANDEN TYRONE MATTHEWS,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), all proceeds obtained, directly or indirectly,

from the offenses in violation of Title 18, United States Code, Section 1951. The property

includes, but is not limited to, a Forfeiture Money Judgment.

       C.      If any of the property described in this forfeiture allegation, as a result of any act

or omission of the defendants:

              (1)     cannot be located upon the exercise of due diligence;

              (2)      has been transferred or sold to, or deposited with, a third party;

              (3)      has been placed beyond the jurisdiction of the court;

              (4)     has been substantially diminished in value; or

              (5)     has been commingled with other property which cannot be divided
                      without difficulty,




                                                  2
     Case 3:19-cr-00231-RAH-SMD Document 1 Filed 06/05/19 Page 3 of 3




the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c).

                                                      A TRUE BILL:

                                                                          400
                                                                           0  10
                                                                        „e---   , "\IP/-6"
                                                      Foreperson

LOUIS V. F  KLIN, SR.
UNITED STATES ATTORNEY



  evin P. Davidson
Assistant U      States Attomey



   Randolph Neeley
Assistant United States Attomey




                                                 3
